Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The Amendment filed 08/11/2022 in response to Office Action of 04/29/2022, is acknowledged and has been entered. Claims 28-37 and 62-87 are now pending. Claims 67 and 74 are amended. Claims 28-37 and 62-87 are currently being examined. 
New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-37, 62-70, and 71-87 are rejected under 35 U.S.C. 103 as being obvious over de Haard (US 2019/0106498), in view of Arthur et al (WO 2017160954). 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
de Haard teaches a method for treating a malignancy in a human subject, comprising administering a combination of an antibody that binds to CD70 and BCL-2 inhibitor, wherein the malignancy is acute myeloid malignancy (AML), myelodysplastic syndrome (MDS), or chronic myelomonocytic leukemia (CMML). de Haard also teaches the method above, wherein the malignancy is a newly diagnosed myeloid malignancy, relapsed or refractory myeloid malignancy, patient’s ineligible for standard intensive chemotherapy, has a comorbidity that precludes the use of standard invasive chemotherapy, or that the patient is 60 or 75 years or older. de Haard teaches the CD70 antibody, ARGX-110 or cusatuzumab, VH and VL amino acid sequences, SEQ ID NOs 4 and 8, which comprises 100% of the instantly claimed SEQ I NOs 4 and 8, respectively. de Haard also teaches the sequences of the CD70 antibody SEQ ID NOs: 1-3, and 5-7.  de Haard further teaches administering azactidine or decitabine. de Haard further teaches the dose of the anti-CD70 antibody, dosing range 0.1 mg/kg to 25 mg/kg, the dose of azactidine 75 mg/m2 (50-100 mg/m2), and the dose of decitabine.   
	de Haard teaches the monitoring of a patient’s bone marrow blast count, wherein the blast count of the subject is reduced to <5%, between 5-20% or more than 50% compared to pretreatment. Van Rompaey teaches that the method above induces: 1) a partial or complete response, 2) a complete response with platelet recovery, 3) a complete response with neutrophil recovery, 4) a transfusion independence of red blood cells, and 5) induces a minimal residual diseases status that is negative. de Haard further teaches that the method above: increases survival and increases survival versus standard of care agents used for treatment of myeloid malignancies. de Haard teaches the method above comprising administering one or more additional anti-cancer agents suitable for the treatment of AML: anti-CD33 antibody, an anti-CD123 antibody, an E-selectin inhibitor, a FLT3 inhibitor, a cyclin dependent kinase inhibitor, a BCL-2 inhibitor, an aminopeptidase inhibitor and a JAK/STAT inhibitor. de Haard further teaches motivation and success to achieve enhanced therapeutic efficacy by administering CD70 antibody in combination therapies ([10]; [143]; [150]; Example 3). (Abstract, Study Design, [0031, 0036, 0037, 0057,0094-0098, 0119,0152,0173, 0204,] Claims 15, 25, 29, 36; table 3) de Haard teaches this method reduces the risk of cytopenia’s due to avoiding the effect of nucleoside metabolic inhibitors, and the patient is less at risk from infection and requires fewer blood transfusions, as well as allow the recovery of cell types including platelets and red blood cells. de Haard also teaches that the complete remission definition, is independence of red blood cell or platelet transfusions, and further teaches that complete remissions was induced in six patients. [0013, 0019, Tables 1 and 3] 
However, de Haard does not teach that the 1) BCL2 inhibitor is venetoclax or the dose of venetoclax, 2) antibody and venetoclax are administered at doses that result in synergistic treatment, or 3) that the method induces transfusions independence in the subjects for greater than 8 weeks. 
	Arthur teaches a method of treating cancer, such as acute myeloid leukemia, comprising administering an antibody drug conjugate that binds to CD-70 and a BCL-2 inhibitor, venetoclax. Arthur further teaches the dosing range of the BCL-2 inhibitor, 400-800 mg/kg (0005, 0015, 0031, Claims 1, 2, 4, and 19).  Arthur provides motivation and reasonable expectation of success to achieve synergistic drug combinations, and demonstrates data analysis methods to identify synergistic drug combinations and doses with venetoclax (Figures  2,  3, 5-7, and 10; [52-61]; Example 1).
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer venetoclax as the BCL-2 inhibitor at the instantly claimed doses. One would have been motivated to and have a reasonable expectation of success because (1) de Haard suggest treating myeloid malignancies in the combination therapy stated above and instantly claimed doses of the anti-CD70 antibody, (2) Arthur teaches the combination of CD70 antibody with venetoclax at a dose of 400-800 mg/day for the treatment of a myeloid malignancy and (3) Arthur teaches data and analysis to show synergistic combinations of venetoclax and CD70 antibodies. 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer the antibody and venetoclax at doses to achieve synergistic treatment. One would have been motivated to and have a reasonable expectation of success because: (1) de Haard teaches motivation and success to achieve enhanced therapeutic efficacy by administering CD70 antibody in combination therapies and (2) Arthur teaches motivation and known successful methods for identifying synergistic combinations and doses of drugs with venetoclax.
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer the antibody and venetoclax and to allow induce transfusion independence of red blood cells or platelets, or both, in the subject 8 weeks or longer. One would have been motivated because 1) de Haard teaches the method of combining a CD-70 antibody and a BCL-2 inhibitor, and 2) de Haard teaches that the method will allow for transfusion independence of red blood cells. One would have had a reasonable expectation of success. One would have had a reasonable expectation of success because de Haard teaches that the method reduces the risk of cytopenia’s, and that the patient is at less at risk of infection and will require fewer blood transfusions and recovery of cell types including platelets. Given the known function of the anti-CD70 antibody, and given the known effect of inducing transfusion independence, one could have expected the same effect at 8 weeks or longer. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
All other objections and rejections recited in Office Action 04/29/2022 are hereby withdrawn in view of arguments. 
Conclusion: No claim is allowed  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642